Case 19-34054-sgj11 Doc 1768 Filed 01/18/21                     Entered 01/18/21 12:13:47              Page 1 of 6



Judith W. Ross
State Bar No. 21010670
Frances A. Smith
State Bar No. 24033084
Eric Soderlund
State Bar No. 24037525
Ross & Smith, PC
700 N. Pearl Street, Suite 1610
Dallas, Texas 75201
Telephone: 214-377-7879
Facsimile: 214-377-9409
Email: judith.ross@judithwross.com
        frances.smith@judithwross.com
        eric.soderlund@judithwross.com

CO-COUNSEL FOR SCOTT ELLINGTON, THOMAS SURGENT,
FRANK WATERHOUSE, AND ISAAC LEVENTON

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTICT OF TEXAS
                                    DALLAS DIVSION

In re:                                                        Chapter 11

HIGHLAND CAPITAL MANAGEMENT, L.P,1 Case No. 19-34054-sgj11

                  Debtor.


                                      CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 18, 2021, I caused the Verified
Statement Pursuant to Federal Rule of Bankruptcy Procedure 2019 of (I) Frances A. Smith and
Disclosures of Ross & Smith, PC; and (II) Michelle Hartmann and Disclosures of Baker &
McKenzie LLP [Dkt. No. 1767] to be served via electronic mail upon all parties listed in the
attached Exhibit A.
       I further certify that on January 18, 2021, I caused the Verified Statement Pursuant to
Federal Rule of Bankruptcy Procedure 2019 of (I) Frances A. Smith and Disclosures of Ross &
Smith, PC; and (II) Michelle Hartmann and Disclosures of Baker & McKenzie LLP [Dkt. No.
1767] to be served via U.S. mail where listed upon all parties listed in the attached Exhibit B.
      I further certify that on January 18, 2021, I caused the Verified Statement Pursuant to
Federal Rule of Bankruptcy Procedure 2019 of (I) Frances A. Smith and Disclosures of Ross &


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

CERTIFICATE OF SERVICE - Page 1
Case 19-34054-sgj11 Doc 1768 Filed 01/18/21    Entered 01/18/21 12:13:47    Page 2 of 6




Smith, PC; and (II) Michelle Hartmann and Disclosures of Baker & McKenzie LLP [Dkt. No.
1767] to be served via ECF upon the parties listed below.
                                               /s/ Frances A. Smith
                                                   Frances A. Smith

Jack Yang and Brad Borud
c/o LOEWINSOHN FLEGLE DEARY
SIMON LLP
Attn: Daniel P. Winikka
12377 Merit Drive, Suite 900
Dallas, TX 75251
Telephone: (214) 572-1700
Facsimile: (214) 572-1717
Email: danw@lfdslaw.com
Served via ECF




CERTIFICATE OF SERVICE - Page 2
         Case 19-34054-sgj11 Doc 1768 Filed 01/18/21                                     Entered 01/18/21 12:13:47                      Page 3 of 6
                                                                          Exhibit A
                                                                    Core/2002 Service List
                                                                   Served via Electronic Mail
               Description                                 CreditorName                     CreditorNoticeName                         Email
                                                                                                                     ctimmons@abernathy-law.com;
  Counsel for Collin County Tax                                                         Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
  Assessor/Collector                       Abernathy, Roeder, Boyd & Hullett, P.C.      Emily M. Hahn                ehahn@abernathy-law.com
  Counsel for NexBank                      Alston & Bird LLP                            Jared Slade                  jared.slade@alston.com
  Counsel for NexBank                      Alston & Bird LLP                            Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                                        William P. Bowden, Esq.,
  Counsel to Jefferies LLC                 Ashby & Geddes, P.A.                         Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com
                                                                                                                     jwelton@btlaw.com;
  Counsel for NWCC, LLC                    Barnes & Thornburg LLP                       Thomas G. Haskins, Jr.       lwohlford@btlaw.com

  Counsel to Acis Capital Management
  GP LLC and Acis Capital                                                                                              mintz@blankrome.com;
  Management, L.P. (collectively, “Acis”) Blank Rome LLP                                John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                                       michael.lynn@bondsellis.com;
                                                                                        D. Michael Lynn, John Y.       john@bondsellis.com;
  Counsel to James Dondero                 Bonds Ellis Eppich Schafer Jones LLP         Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
  Counsel to Oracle America, Inc.          Buchalter, A Professional Corporation        Shawn M. Christianson, Esq. schristianson@buchalter.com
  Counsel for UBS Securities LLC and                                                    Martin A. Sosland and Candice martin.sosland@butlersnow.com;
  UBS AG, London Branch                    Butler Snow LLP                              M. Carson                      candice.carson@butlersnow.com
  Counsel to Integrated Financial                                                       Candace C. Carlyon, Esq.,      ccarlyon@carlyoncica.com;
  Associates Inc.                          Carlyon Cica Chtd.                           Tracy M. Osteen, Esq.          tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and
  the CLO Entities                         Chipman, Brown, Cicero & Cole, LLP           Mark L. Desgrosseilliers        desgross@chipmanbrown.com

  Creditor                                 Cole, Schotz, Meisel, Forman & Leonard, P.A. Michael D. Warner, Esq.         mwarner@coleschotz.com
  Counsel to Siepe LLC                     Condon Tobin Sladek Thornton PLLC            J. Seth Moore                   smoore@ctstlaw.com
  Counsel to Patrick Daugherty (“Mr.
  Daugherty”)                              Cross & Simon LLC                            Michael L. Vild, Esquire        mvild@crosslaw.com
  Counsel to Jefferies LLC                 Dentons US LLP                               Lauren Macksoud, Esq.           lauren.macksoud@dentons.com
  Counsel to Jefferies LLC                 Dentons US LLP                               Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
  Secured Creditor                         Frontier State Bank                          Attn: Steve Elliot              selliott@frontier-ok.com
  Counsel to the Redeemer Committee
  of the Highland Crusader
  Fund                                     Frost Brown Todd LLC                         Mark A. Platt                   mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment                                                          Marshall R. King, Esq., Michael mking@gibsondunn.com;
  Manager of the Highland Crusader                                                      A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
  Funds                                    Gibson, Dunn & Crutcher LLP                  Moskowitz, Esq.                 amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment
  Manager of the Highland Crusader
  Funds                                    Gibson, Dunn & Crutcher LLP                  Matthew G. Bouslog, Esq.        mbouslog@gibsondunn.com
                                                                                        Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
  Counsel for the Debtor                   Hayward & Associates PLLC                    Z. Annable                      ZAnnable@HaywardFirm.com
  Equity Holders                           Hunter Mountain Investment Trust             c/o Rand Advisors LLC           Jhonis@RandAdvisors.com
  IRS                                      Internal Revenue Service                     Attn Susanne Larson             SBSE.Insolvency.Balt@irs.gov
  Counsel to Crescent TC Investors,
  L.P.                                     Jackson Walker L.L.P.                        Michael S. Held                 mheld@jw.com
  Secured Creditor                         Jefferies LLC                                Director of Compliance          cbianchi@jefferies.com
  Secured Creditor                         Jefferies LLC                                Office of the General Counsel   cbianchi@jefferies.com
  Counsel to the Redeemer Committee
  of the Highland Crusader                                                                                            mhankin@jenner.com;
  Fund                                     Jenner & Block LLP                           Marc B. Hankin, Richard Levin rlevin@jenner.com
  Counsel for CCS Medical, Inc.            Jones Day                                    Amanda Rush                   asrush@jonesday.com
                                                                                                                      jbain@joneswalker.com;
  Counsel to the Issuers (group of 25                                                   Joseph E. Bain, Amy K.        aanderson@joneswalker.com;
  separate Cayman issuers of loan)         Jones Walker LLP                             Anderson
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                Artoush Varshosaz               artoush.varshosaz@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                James A. Wright III             james.wright@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al           K&L Gates LLP                                Stephen G. Topetzes             stephen.topetzes@klgates.com
  Counsel to CLO Holdco, Ltd.              Kane Russell Coleman Logan PC                John J. Kane                    jkane@krcl.com
  Counsel for Highland CLO Funding
  Ltd.                                     King & Spalding LLP                          Paul R. Bessette                pbessette@kslaw.com
  Counsel to BET Investments II, L.P.      Kurtzman Steady, LLC                         Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com




Highland Capital Management, L.P.
Case No. 19-34054
         Case 19-34054-sgj11 Doc 1768 Filed 01/18/21                                    Entered 01/18/21 12:13:47                      Page 4 of 6
                                                                          Exhibit A
                                                                    Core/2002 Service List
                                                                   Served via Electronic Mail
              Description                                  CreditorName                     CreditorNoticeName                             Email
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)             Latham & Watkins LLP                        Asif Attarwala                  asif.attarwala@lw.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)             Latham & Watkins LLP                        Jeffrey E. Bjork                jeff.bjork@lw.com

  Counsel to Coleman County TAD,
  Kaufman County, Upshur County,
  Fannin CAD, Tarrant County, Grayson
  County, Allen ISD, Dallas County,                                                    Elizabeth Weller, Laurie A.
  Irving ISD, and Rockwall CAD             Linebarger Goggan Blair & Sampson LLP       Spindler                        dallas.bankruptcy@publicans.com
  Creditor                                 Lynn Pinker Cox & Hurst, L.L.P.             Michael K. Hurst, Esq.          mhurst@lynnllp.com
  Equity Holders                           Mark K. Okada                                                               mokadadallas@gmail.com
  Counsel to the Redeemer Committee
  of the Highland Crusader                                                                                             rdehney@mnat.com;
  Fund                                     Morris, Nichols, Arsht & Tunnell LLP        Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                                       Joseph T. Moldovan, Esq. &
  Counsel to Meta-e Discovery, LLC         Morrison Cohen LLP                          Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
  Bank                                     NexBank                                     John Danilowicz                 john.holt@nexbankcapital.com
  Counsel to California Public
  Employees’ Retirement System
  (“CalPERS”)                              Nixon Peabody LLP                           Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                                       Securities & Exchange
  SEC Headquarters                         Office of General Counsel                   Commission                     SECBankruptcy-OGC-ADO@SEC.GOV
  US Trustee for Northern District of TX   Office of the United States Trustee         Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                                                                       John A. Morris and Gregory V.  jmorris@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP           Demo                           gdemo@pszjlaw.com
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP           Maxim B. Litvak                mlitvak@pszjlaw.com
                                                                                                                      rpachulski@pszjlaw.com;
                                                                                       Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                       N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
                                                                                       Maxim B. Litvak, James E.      mlitvak@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP           O’Neill                        joneill@pszjlaw.com
                                                                                                                      rpachulski@pszjlaw.com;
                                                                                       Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                       N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
                                                                                       Maxim B. Litvak, James E.      mlitvak@pszjlaw.com;
  Counsel for the Debtor                   Pachulski Stang Ziehl & Jones LLP           O’Neill                        joneill@pszjlaw.com
  Pension Benefit Guaranty Corporation                                                                                baird.michael@pbgc.gov;
  (“PBGC”)                                 Pension Benefit Guaranty Corporation        Michael I. Baird               efile@pbgc.gov
  Counsel to City of Garland, Garland      Perdue, Brandon, Fielder, Collins & Mott,
  ISD, Wylie ISD                           L.L.P.                                      Linda D. Reece                  lreece@pbfcm.com
                                                                                       Jeremy W. Ryan, Esq., R.        jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal                                                 Stephen McNeill, Esq. & D.      rmcneill@potteranderson.com;
  CRF Management LLC                       Potter Anderson & Corroon LLP               Ryan Slaugh, Esq.               rslaugh@potteranderson.com
  Secured Creditor                         Prime Brokerage Services                    Jefferies LLC                   cbianchi@jefferies.com
  Counsel to Patrick Daugherty             Pronske & Kathman, P.C.                     Jason Kathman                   jjkathman@pronskepc.com
  Counsel to UBS Securities LLC and                                                    Michael J. Merchant, Sarah E.   merchant@rlf.co; silveira@rlf.com
  UBS AG London Branch (“UBS”)             Richards, Layton & Finger PA                Silveira
  Counsel to Hunter Mountain Trust         Rochelle McCullough, LLP                    E. P. Keiffer                   pkeiffer@romclaw.com
  Counsel to the Intertrust Entities and
  the Issuers (group of 25 separate                                                    David J. Karp, James V.         david.karp@srz.com;
  Cayman issuers of loan)                  Schulte Roth & Zabel LLP                    Williams III                    jay.williams@srz.com
                                                                                       Andrew Calamari, Regional       bankruptcynoticeschr@sec.gov;
  SEC Regional Office                      Securities & Exchange Commission            Director                        nyrobankruptcy@sec.gov
                                                                                       Sharon Binger, Regional
  SEC Regional Office                      Securities & Exchange Commission            Director                        philadelphia@sec.gov
                                                                                                                       mclemente@sidley.com;
  Counsel to Official Committee of                                                     Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
  Unsecured Creditors                      Sidley Austin LLP                           Russell, Elliot A. Bromagen     ebromagen@sidley.com
                                                                                                                       preid@sidley.com;
                                                                                       Penny P. Reid, Paige Holden     pmontgomery@sidley.com;
  Counsel to Official Committee of                                                     Montgomery, Charles M.          cpersons@sidley.com;
  Unsecured Creditors                      Sidley Austin LLP                           Person, Juliana Hoffman         jhoffman@sidley.com
                                                                                       Division of Corporations -
  DE Secretary of State                    State of Delaware                           Franchise Tax                   dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                               Sullivan Hazeltine Allinson LLC             William A. Hazeltine, Esq.      whazeltine@sha-llc.com
  Equity Holders                           The Dugaboy Investment Trust                                                gscott@myersbigel.com
                                           The Mark and Pamela Okada Family Trust -
  Equity Holders                           Exempt Trust #1                                                             mokadadallas@gmail.com




Highland Capital Management, L.P.
Case No. 19-34054
         Case 19-34054-sgj11 Doc 1768 Filed 01/18/21                                         Entered 01/18/21 12:13:47                    Page 5 of 6
                                                                                Exhibit A
                                                                          Core/2002 Service List
                                                                         Served via Electronic Mail


               Description                                 CreditorName                         CreditorNoticeName                         Email
                                            The Mark and Pamela Okada Family Trust -
  Equity Holders                            Exempt Trust #2                                                                mokadadallas@gmail.com
  Counsel to the United States Internal
  Revenue Service                           U.S. Department of Justice, Tax Division       David G. Adams                  david.g.adams@usdoj.gov
  United States Attorney General            United States Attorney General                 U.S. Department of Justice      askdoj@usdoj.gov

  Counsel to Acis Capital Management                                                                                       rpatel@winstead.com;
  GP LLC and Acis Capital                                                                  Rakhee V. Patel, Phillip        plamberson@winstead.com;
  Management, L.P. (collectively, “Acis”)   Winstead PC                                    Lamberson                       achiarello@winstead.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                           Attn: David Neier               dneier@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                           Attn: Katherine A. Preston      kpreston@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and                                                         Attn: Thomas M. Melsheimer;  tmelsheimer@winston.com;
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                           Natalie L. Arbaugh           narbaugh@winston.com
                                                                                                                        bankfilings@ycst.com;
                                                                                                                        mnestor@ycst.com;
                                                                                           Michael R. Nestor, Edmon L.  emorton@ycst.com;
  Counsel to Official Committee of                                                         Morton, Sean M. Beach, Esq., sbeach@ycst.com;
  Unsecured Creditors                       Young Conaway Stargatt & Taylor, LLP           Jaclyn C. Weissgerber, Esq.  jweissgerber@ycst.com


               Description                                   CreditorName              CreditorNoticeName                              Email
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al                           K&L Gates LLP            Artoush Varshosaz                   artoush.varshosaz@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al                           K&L Gates LLP            James A. Wright III                 james.wright@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al                           K&L Gates LLP            Stephen G. Topetzes                 stephen.topetzes@klgates.com

                         CreditorName                                    CreditorNoticeName                                         Email
                                                                 Thomas A. Uebler, Joseph L.                            tuebler@mdsulaw.com;
        McCollom D'Emilio Smith Uebler LLC                       Christensen                                            jchristensen@mdsulaw.com
                                                                                                                        jkathman@pronskepc.com;
        Pronske & Kathman, P.C.                                  Jason Kathman, Megan F. Clontz                         mclontz@pronskepc.com




Highland Capital Management, L.P.
Case No. 19-34054
                                      Case 19-34054-sgj11 Doc 1768 Filed 01/18/21                                             Entered 01/18/21 12:13:47                    Page 6 of 6
                                                                                                         Exhibit B
                                                                                                  Core/2002 Service List
                                                                                                 Served via First Class Mail
               Description                            CreditorName                   CreditorNoticeName                      Address1                      Address2            Address3             City     State     Zip
  Bank                                    BBVA                                   Michael Doran                   8080 North Central Expressway      Suite 1500                                Dallas         TX    75206
                                                                                 Centralized Insolvency
  IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                                  Philadelphia   PA    19101-7346
  Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                              Boston         MA    02110
  Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                            Cleveland      OH    44114
  Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                           Austin         TX    78701
                                                                                                                                                    10th & Constitution
  Attorney General of the United States   Office of the Attorney General                                         Main Justice Building, Room 5111   Avenue, N.W.                              Washington     DC    20530
  US Attorneys Office for Northern
  District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             1100 Commerce Street, 3rd Floor                                              Dallas         TX    75202
                                                                                 Revenue Accounting Division-
  TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                                 Austin         TX    78711
  Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court                 Suite 700                                 Dallas         TX    75201

  TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                                 Austin         TX    78711-2548
  U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       1500 Pennsylvania Avenue, NW                                                 Washington     DC    20220
                                                                                                                                                    Carvel State Office
  Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue       Building, 8th Floor   820 N. French Street Wilmington    DE    19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 1 of 1
